Title: From Thomas Jefferson to Albert Gallatin, 4 July 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin. 
                     July 4. 08.
                  
                  Genl. Turreau’s application for two vessels to carry French subjects to France must, I think, be granted, because under present circumstances we ought not on slight grounds to dissatisfy either belligerent. the vessels may be back before winter, and their only danger will be of stoppage by the English, who however have no right but to take out the French subjects.
                  At the same time, I think it would be well to say to Genl. Turreau that we reluctantly let our seamen be exposed to capture, or perhaps to a voluntary engagement with one of the belligerents: that we rely therefore on his so proportioning the vessels to the number of passengers as merely to give them a reasonable accommodation. it would be well too that he should inform us after their departure of the number of persons sent in them. Affectionate salutns.
               